 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9

10          MONACO VILLA CONDOMINIUM                       CASE NO. C18-464 MJP
            OWNERS ASSOCIATION,
11                                                         ORDER GRANTING LEAVE TO
                                  Plaintiff,               AMEND COMPLAINT
12
                    v.
13
            CENTURY SURETY COMPANY, et
14          al.,

15                                Defendants.

16

17          The above-entitled Court, having received and reviewed Plaintiff’s Motion for Leave to
18   File First Amended Complaint (Dkt. No. 40) and National Surety Corporation’s Statement of
19   Non-Opposition to Plaintiff’s Motion for Leave to File First Amended Complaint (Dkt. No. 42),
20   rules as follows:
21          IT IS ORDERED that Plaintiff’s Motion for Leave File First Amended Complaint is
22   GRANTED.
23

24


     ORDER GRANTING LEAVE TO AMEND COMPLAINT - 1
 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Dated October 9, 2018.

 3

 4
                                                         A
                                                         The Honorable Marsha J. Pechman
                                                         United States Senior District Court Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER GRANTING LEAVE TO AMEND COMPLAINT - 2
